Citation Nr: 0110299	
Decision Date: 04/09/01    Archive Date: 04/17/01

DOCKET NO.  00-13 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
claimed as depression, secondary to service connected lumbar 
spine disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active duty for training from May to October 
1983 and active service from February 1984 to April 1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating action by the RO 
that denied secondary service connection for depression.  The 
case is now before the Board for appellate consideration.  


REMAND

It is asserted by and on behalf of the veteran that he has an 
acquired psychiatric disorder manifested by depression that 
was either caused or aggravated by his service connected 
lumbar disc disease, currently evaluated as 60 percent 
disabling.  

On VA medical examination in June 1989, a psychiatric 
evaluation was grossly normal.  Review of the record reveals 
considerable outpatient treatment and several periods of 
hospitalization by the VA for the treatment of alcohol and 
drug abuse.  During a VA hospitalization in February 1993, 
the veteran was noted to deny a past psychiatric history.  He 
was noted to deny auditory or visual hallucinations and also 
denied any homicidal or suicidal ideation or attempts  On 
evaluation, the veteran was fully oriented and cooperative 
and his speech was clear and intelligible.  At discharge, the 
diagnoses on Axis I were continuous alcohol dependence and 
continuous cocaine dependence.  Chronic low back pain was 
diagnosed on Axis III.  No psychiatric diagnosis was 
rendered.  

During private outpatient treatment for low back complaints 
in September 1993, it was noted that the veteran seemed very 
anxious and nervous.  No psychiatric diagnosis was rendered.

The veteran was hospitalized by the VA in early April 1997 
with suicidal ideation.  It was noted that the veteran had 
become depressed after his grandmother and a cousin had 
recently died.  The veteran gave a long history of depression 
and he was reported to have said that he had been depressed 
since the age of 10.  It was said that a psychiatrist was 
seeing him, but he denied previous suicidal ideation or 
attempts.  At the time of discharge, the diagnoses on Axis I 
were alcohol abuse, cocaine and crack dependence, and 
dysthymic disorder.  A herniated disc was diagnosed on Axis 
III.  The psychological stressors reported on Axis IV were 
death of a grandmother and death of a cousin.  

During further VA hospitalization from mid April to early 
June 1997 it was noted that the veteran was depressed because 
of his financial situation.  It was reported in May 1997 that 
the veteran was noted to be very frustrated and angry due to 
a perception that his needs were being ignored by his 
treatment team.  It was also reported that he was 
experiencing racing thoughts and concentration difficulties, 
and it was also noted that he had been making threats.  It 
was further noted that he appeared depressed and had a severe 
anxiety level.  During this hospitalization he was also noted 
to complain of chronic lumbar pain with occasional sciatica.  
He was reported to have emphasized that this would prevent 
him from any employment doing physical labor in the near 
future.  He requested vocational counseling because of this 
problem.  At the time of discharge from the hospital, the 
diagnoses on Axis I were alcohol abuse, crack and cocaine 
abuse, and dysthymia.  A herniated disc was diagnosed on Axis 
III.  The psychological stressors reported on Axis IV were 
death in family, poor social support and financial hardship.  

After a further VA hospitalization from early June to late 
July 1997 primarily for drug and alcohol abuse, the diagnoses 
on Axis I included dysthymic disorder.  The psychosocial 
stressors named on Axis IV were death in family, financial 
hardship, and poor social support.  

The veteran resided at a VA dormiciliary facility from 
September to December 1997 primarily to enhance his sobriety 
skills, secure viable employment, and obtain a supportive 
living arrangement.  The veteran admitted having a problem 
with depression.  At the time of discharge from the facility, 
the diagnoses on Axis I were cocaine dependence, alcohol 
dependence, and dysthymic disorder.  Degenerative joint 
disease of the back was diagnosed on Axis III.  The 
psychological stressors reported on Axis IV were homelessness 
and unemployment.  Thereafter, VA clinical records reflect 
psychological counseling with discussions that focus on 
maintaining sobriety and seeking employment.  

In June 1998 the veteran submitted a claim to the RO seeking 
service connection for a psychiatric disorder as secondary to 
his service connected low back disability.  

Private clinical records reflect outpatient treatment in 
early 1999 for psychiatric symptoms, including depression.  
The veteran claimed that his symptoms were due to his low 
back pain.  The diagnoses on Axis I included cocaine abuse, 
alcohol dependence, recurrent major depression, and 
personality disorder with narcissistic traits.  Chronic low 
back pain with a protruding disc was diagnosed on Axis II.  

On a VA psychiatric examination conducted in June 1999, the 
veteran reported treatment for depression, drug and alcohol 
problems.  The veteran also reported that he had been married 
for about a year and had problems with sexual dysfunction due 
to back pain.  He said that this made him very agitated and 
depressed.  He reported being increasingly depressed about 
his back and his marriage.  The veteran again was reported to 
have said that he had had problems with depression since the 
age of 10 and had been treated for that.  He also complained 
of inappropriate treatment from the VA when he was asked 
about his treatment for drug and alcohol abuse.  The 
examining physician said that he did not understand the 
rationale for the veteran's past psychiatric diagnosis and 
what that had to do with the diagnoses regarding alcohol and 
drug abuse.  He said that it was entirely possible for a 
person to be depressed due to problems consummating his 
marriage because of back pain.  The diagnoses on Axis I were 
adjustment disorder, depressed mood due to back injury, 
dysthymia, alcohol abuse, chemical dependency, cocaine and 
crack.  

In an addendum to this examination dated in July 1999, a 
different psychiatrist noted that the veteran had been 
diagnosed as suffering from depression, adjustment disorder, 
alcohol abuse and chemical dependency.  It was said that the 
veteran believed that these were directly related to his 
lower back pain.  The physician noted that this relationship 
was based on the veteran's claims, but he did not feel that 
this relationship could be established with any significant 
degree of medical certainty.  

Service connection may be granted for disability that is 
proximately due to or the result of service connected disease 
or injury.  38 C.F.R. § 3.310(a) (2000).  Also the United 
States Court of Appeals for Veterans Claims (Court) has held 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310 (a), and compensation is 
payable for that degree of aggravation of a nonservice 
connected disability caused by a service connected disorder.  
Allen v. Brown, 7 Vet. App. 439 (1995).  

Neither the VA psychiatric examination of June 1999 nor the 
July 1999 addendum to this examination established a basis 
upon which the Board can base a determination of the 
veteran's claim for secondary service connection for his 
psychiatric disability, claimed as depression.  The physician 
who conducted the June 1999 psychiatric examination opined 
that it was "entirely possible" that there could be a 
relationship between the veteran's back disability causing 
sexual dysfunction, resulting in the veteran's depression.  
An adjustment disorder was diagnosed.  Under the provisions 
of 38 U.S.C.A. § 5107(b) the benefit of the doubt is to be 
resolved in the veteran's favor if there is an approximate 
balance of positive and negative evidence regarding the 
merits of a material issue.  The language utilized by the 
examiner in the June 1999 examination, that it is "entirely 
possible" that a relationship exists between the veteran's 
back disorder and his psychiatric symptoms, is simply not 
adequate to determine whether the evidence is in equipoise 
regarding the existence of such a relationship, particularly 
since the record clearly reflects a long history of 
psychiatric symptoms, which preceded both the veteran's 
recent marriage and relatively recent increase in back 
symptoms.  In regard to the July 1999 addendum to the June 
1999 examination, the Board notes that the physician on that 
occasion only commented on the question of whether there is a 
causal relationship between the veteran's back disorder and 
his psychiatric symptoms.  The question of possible 
aggravation of the veteran's psychiatric symptoms by his 
service connected back disability was not addressed.  See 
Allen v. Brown, supra.  Moreover, 38 U.S.C.A. § 5107(b) does 
not require that a medical question at issue be resolved to a 
"medical certainty," but only that the positive and 
negative evidence be in approximate balance.  

In view of the above, the Board is of the opinion that a 
further VA psychiatric examination be conducted to determine 
the nature and etiology of the veteran's current psychiatric 
disability and, in the event the veteran has an acquired 
psychiatric disorder (as opposed to some psychiatric 
symptoms), whether such is related to his service-connected 
back disorder.  The claimant is herein advised that, in 
keeping with the VA's duty to assist, as announced in 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991), at least 
in part the purpose of the examination requested in this 
remand is to obtain information or evidence (or both) which 
may be dispositive of the appeal.  

Sec. 3.655 Failure to report for 
Department of Veterans Affairs 
examination. 

(a) General. When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA. 

(b) Original or reopened claim, or claim 
for increase. When a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record.  When the 
examination was scheduled in conjunction 
with any other original claim, a reopened 
claim for a benefit which was previously 
disallowed, or a claim for increase, the 
claim shall be denied.  38 C.F.R. § 3.655 
(2000).  

Therefore, the claimant is hereby placed on notice that 
pursuant to 38 C.F.R. § 3.655 (2000) failure to cooperate by 
attending the requested VA examination may result in an 
adverse determination.

The Board also notes that there has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supercedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000).  
Accordingly, the issue of entitlement to secondary service 
connection for an acquired psychiatric disorder, claimed as 
depression, currently certified for appeal in this case must 
also be remanded to the RO so that it can again adjudicate 
this issue in light of this recent statutory provision.  

In so doing, the RO should also ensure that all development 
requested below has been undertaken, and ensure that all 
development and notification requirements are in compliance 
with the act.  In addition, because the RO has not yet 
considered whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000, it would be potentially prejudicial to the appellant 
if the Board were to proceed to issue a decision in regard to 
the issues of entitlement to secondary service connection for 
an acquired psychiatric disorder, claimed as depression that 
is currently on appeal at this time.  See Bernard v. Brown, 4 
Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992).  


Accordingly this case is REMANDED for the following action:

1. The RO must also review the claims 
file and ensure that all notification 
and the development required by the 
Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO 
should ensure that the notification 
requirements and development 
procedures contained in Sections 3 and 
4 of the act (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107) are fully complied 
with and satisfied.  In this regard 
the RO should contact the claimant and 
inform him of the VA's heightened duty 
to assist him in the development of 
his claim for service connection 
depression under the Veterans Claims 
Assistance Act of 2000.  The RO should 
also inform the appellant of the 
various types of documentation that 
can serve as evidence in regard to his 
claim.  

2. The RO should also contact the veteran 
and ask him to provide, to the extent 
possible, the names, addresses, and 
approximate dates of treatment of all 
health care providers, both VA and non 
VA, who ever treated him for 
psychiatric symptoms.  When the 
appellant responds and provides any 
necessary authorizations, the named 
health care providers should be asked 
to provide copies of all clinical 
records documenting their treatment 
for these disorders, that are not 
already in the claims folder.  (These 
records should include all pertinent 
records from health care providers who 
treated the veteran for psychiatric 
symptomatology from the age of 10 to 
the time of his service enlistment, as 
well as all health care providers who 
have treated him for psychiatric 
symptoms subsequent to March 1999).  
All records obtained should be 
associated with the claims folder.  

3. The RO should then carefully review 
all evidence obtained pursuant to the 
development requested above.  In the 
event these records suggest the 
presence of other sources of relevant 
evidence, such leads should be 
followed to their logical conclusion.  

4. Then, the veteran should be afforded a 
VA psychiatric examination to 
determine the nature and etiology of 
his current psychiatric disorder.  All 
pertinent findings should be reported 
in detail and any appropriate special 
studies performed.  The claims folder, 
including a copy of this remand, must 
be made available to the examiner 
prior to the examination so that the 
pertinent records may be studied in 
detail.  It should be stated in the 
report of this examination that the 
claims folder, including a copy of 
this remand, has been reviewed.  A 
detailed history of the claimant's 
psychiatric disability should be 
obtained.  At the conclusion of the 
examination the examining physician 
should express a medical opinion as to 
whether it is at least as likely as 
not that any acquired psychiatric 
disorder diagnosed on the examination 
was caused by the veteran's service 
connected low back disability or, if 
not, whether any acquired psychiatric 
disability diagnosed on the 
examination underwent an increase in 
severity as a direct result of the 
veteran's service connected low back 
disorder and, if so, to what extent.  
The rationale to support any 
opinion(s) rendered, positive or 
negative, should be supplied.

5. Then, the RO should again adjudicate 
the issue of entitlement to secondary 
service connection for an acquired 
psychiatric disability, claimed as 
depression.  Consideration should be 
given to the guidance expressed by the 
Court in Allen v. Brown, 7 Vet. App. 
439 (1995).  

6. In the event the claimant fails to 
report for a scheduled VA psychiatric 
examination, consideration of the 
veteran's claim for secondary service 
connection for an acquired psychiatric 
disorder must be made under the 
provisions of 38 C.F.R. § 3.655 
(2000).  If the benefit sought remains 
denied, the claimant and his 
representative should be provided a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond.  The case should then be 
returned to this Board for its further 
adjudication, if otherwise 
appropriate.  

No action is required of the claimant until he is so informed 
by the RO.  The purpose of this remand is to obtain 
additional clinical evidence, to comply with a precedent 
decision of the Court, and to comply with the Veterans Claims 
Assistance Act of 2000.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




